Per Curiam:
The County Court of the county of Queens had jurisdiction although the summons should be served beyond that county, and as the recovery in the Supreme Court was less than $500 the plaintiff could not tax costs or disbursements. Section 3228 of the Code of Civil Procedure does not require, in such case, that the summons be served within the county, as is demanded in instances relating to the counties of New York and Kings, for which the same section makes provision. The order should be reversed, with ten dollars costs and disbursements, and the motion to disallow the costs should be granted. Jenks, P. J., Thomas, Carr, Mills and Rich, JJ., concurred. • Order reversed, with ten dollars costs and disbursements, and motion to disallow costs granted.